DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature sensor and the controller of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a sound detector installation pipe having a tubular shape with the same cross-section as that of a hole formed in the water and sewage pipe at an interval”.  It is unclear whether the sound detector installation pipe or the hole formed in the water and sewage pipe is at an interval.  The term “at an interval” suggests that either a plurality of sound detector installation pipes are present or a plurality of holes in the water and sewage pipe is present, but only a single sound detector installation pipe and/or the water and sewage pipe is recited.  Thus, it is unclear what the term “at an interval” means.  For examination purposes, the Examiner will interpret the limitation in question as the hole of formed in the water and sewage pipe being at a location in the water and sewage pipe.
Claims 2-5 are also rejected due to dependency on claim 1 and because claims 2-5 do not cure the deficiencies of claim 1.

Claim 1 states “an adjustment valve installed on an inside spaced apart from an end part of the other end of the sound detector installation pipe at a predetermined interval”.  It is unclear inside of which structure the adjustment valve is installed in.  Furthermore, it is unclear what the applicant refers to as “at an interval”.  For examination purpose, the Examiner will interpret the limitation in question as “an adjustment valve installed on an inside the sound detector installation pipe and spaced apart from an end part of the other end of the sound detector installation pipe at a predetermined interval”; the term “at a predetermined interval” meaning the adjustment valve being at a location of the sound detector installation pipe.
Claims 2-5 are also rejected due to dependency on claim 1 and because claims 2-5 do not cure the deficiencies of claim 1.

Claim 3 states “wherein the sound detector is installed in the sound detector installation pipe when an adjustment valve is closed, and the adjustment valve is left open after installation of the sound detector”. The limitation(s) of claim 3 is not directed to the product/apparatus, but rather to action(s) of the adjustment valve, which creates confusion as to when direct infringement occurs.  See MPEP2173.05(p), Section II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US 4,435,974; hereinafter “Fuchs”) in view of MESSER GRIESHEIM GMBH (GB 1402216; hereinafter “Messer”).
Regarding claim 1, Fuchs teaches a water leakage detection device (1, 8, 10, R; Figure 6) for a water and sewage pipe (R; Figure 6), the water leakage detection device (Figure 6) comprising: a sound detector installation pipe (8; Figure 6) having a tubular shape (element 8 is a stub pipe; thus, it has a tubular shape; See Figure 6; Column 6, Lines 38-57), a hole (hole in the pipe R that communicates with the stub pipe 8; See Figure 8) formed in the water and sewage pipe (the hole is made on the pipe R; See Figure 6) at an interval (the hole is located at a location on the pipe R) and the sound detector installation pipe (8) having one end (See annotated Figure 6); and an adjustment valve (10; Figure 6) installed on an inside (the valve 10 is located inside of the stub pipe 8 in order to permit the water from the pipe R to reach the sensor 1; See Figures 5-6; Column 6, Lines 38-47) of the sound detector installation pipe (8; Figure 6) and spaced apart from an end part of the other end of the sound detector installation pipe (Annotated Figure 6 demonstrates the valve 10 been spaced apart from the end part of the other end of the stub pipe 8) at a predetermined interval (the valve 10 is located at a location in the tube pipe 8; See Figure 6) and configured to adjust whether to introduce water (Column 6, Lines 38-48) from the water and sewage pipe (R) to inside the sound detector installation pipe (8; Figure 6).
	Fuchs teaches the sound detector installation pipe, being a stub pipe, and the hole formed in the water and sewage pipe but does not expressly teach the installation pipe having the same cross-section as that of the hole and configured to allow one end thereof to be fixed and installed in the hole.
	However, Messer teaches the installation pipe (stub pipe 7; Figure 3) having the same cross-section as that of the hole (the stub pipe 7 has the same cross section as the hole in element 8; See Figure 3) and configured to allow one end thereof to be fixed and installed in the hole (Figure 3 demonstrates one end of the stub pipe 7 being fixed and installed in the hole of element 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Messer’s structural pipe connection implemented on Fuch’s sound detector installation pipe and the water and sewage pipe since it is known in the art that the stub-in pipe connection withstands more/higher pressure, thus increasing the robustness of the piping system and in turn increasing the reliability and efficiency of the apparatus.

    PNG
    media_image1.png
    543
    1067
    media_image1.png
    Greyscale


Regarding claim 2, Fuchs teaches a sound detector (1; Figure 6) installed by being connected to the end part of the other end (See annotated Figure 6) of the sound detector installation pipe (8; Figure 6) and configured to detect a sound (Abstract; Column 6, Lines 38-48 and Column 6, Lines 55-58) of water flowing inside the water and sewage pipe (Abstract; Column 6, Lines 38-48 and Column 6, Lines 55-58).

Regarding claim 3, Fuchs teaches wherein the sound detector (1; Figure 6) is installed in the sound detector installation pipe (8; See Figure 6) when an adjustment valve is closed (Column 6, Lines 48-58 states that the sound sensor 1 is placed on the top of the pipe 8 and then the stop valve 10 is opened; thus, the sound sensor 1 is installed on the pipe 8 when the valve 10 is closed), and the adjustment valve (10; Figure 6) is left open after installation of the sound detector (Column 6, Lines 55-58).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fuchs and Messer in further view of Bracken et al. (US 20140121999; hereinafter “Bracken”).
Regarding claim 4, Fuchs teaches wherein the sound detector (1; Figure 6) comprises: an underwater sound sensor (hydrophone; Column 6, Lines 38-48) configured to detect sound of water in the water and sewage pipe (Abstract; Column 6, Lines 38-48 and Column 6, Lines 55-58).
The combination of Fuchs and Messer teach the sound detector comprising the underwater sound sensor but does not expressly teach the sound detector comprising a temperature sensor configured to measure a temperature of water; and a controller configured to control the underwater sound sensor and the temperature sensor to operate during a predetermined operation time and recording the sound of water detected by the underwater sound sensor.
However, Bracken teaches a temperature sensor (temperature sensor within 102/74; Figure 5 and 7; [0041-0042, 0044]) configured to measure a temperature of water ([0042, 0057]); and a controller (110/74, 20 and 76; Figures 5-8) configured to control ([0042, 0051]) the underwater sound sensor (hydrophone; [0041-0042]) and the temperature sensor (temperature sensor within 102/74; Figure 5 and 7; [0041-0042, 0044]) to operate during a predetermined operation time ([0042]) and recording the sound of water ([0055]) detected by the underwater sound sensor (storage module 138 of element 116, which makes up part of the controller 110/74, 20 and 76, stores current acoustic data from the hydrophone of the sensor assembly 102; [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bracken’s temperature sensor and controller implemented as part of Fuchs and Messer’s sound detector since the temperature data obtained from the temperature sensor in conjunction with the data obtained from the hydrophone is used to determine location of the leak and/or severity of the leak by using a baseline waveform, which is obtained from historical acoustical data, i.e. from stored sound data; (See Bracken Abstract; [0023, 0041]).

Regarding claim 5, the combination of Fuchs, Messer and Bracken teaches wherein the controller (110/74, 20 and 76; Figures 5-8: Bracken) records the sound of water ([0031, 0038, 0055, 0049]: Bracken) upon a predetermined recording time (continuously; [0020-0021, 0034, 0042, 0055, 0057, 0064]: Bracken) when a water leakage sound is detected by the underwater sound sensor (since the storage module 138 stores current acoustic data and the output from the hydrophone is operates continuously; in the event of a leakage, the hydrophone data indicative of the leak will be stored when a water leakage sound is detected; [0055 and 0064-0065]: Bracken).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856